                                                                      Peter A. Moore, Jr.,   !erk
                                                                      US District Court
                    IN THE UNITED STATES DISTRICT COURT Eastern District of NC
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                           NO. 7:18-CR-00029-D
                                 7:18-CR-00029-H

UNITED STATES OF AMERICA

               v.

DEMETRICK ANTWANA YATES

                                ORDER OF FORFEITURE

       WHEREAS,      pursuant     to   the   entry    of   a    Memorandum    of    Plea

Agreement by the defendant on April 9, 2018, and further evidence

of record as presented by the Government, the Court finds that the

following property is hereby forfeitable pursuant to 18 U.S. C.

§   924(d) (1),     made applicable to this proceeding by virtue of 28

U.S. C.     § 2461 (c) ,   as a   firearm and ammunition used in knowing

violation of 18 U.S.C.            §§   922 (g) (1)   and 924,    to wit:     a Beretta

Model 92FS pistol, bearing serial number BER086839Z, and any and

all related ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.      That based upon the Memorandum of Plea Agreement as to

the defendant~ the United States is hereby authorized to seize the

above-stated personal property, and it is hereby forfeited to the

                                             1
United States for disposition in accordance with the law, including

destruction,   as   allowed   by    Fed.    R.   Crim.   P.   32 .2 (b) (3).   In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order is now

final as to the defendant.

     2.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     so ORDERED.    This   _u_     day of    0 c..fo b.A.        I   2018.




                                      United States District Judge




                                       2
